Title: [Diary entry: 11 April 1785]
From: Washington, George
To: 

 Monday 11th. Mercury at 52 in the Morning—68 at Noon and the same at Night. Clear all day, with appearances of dry settled weather. Calm in the Morning, but pretty brisk Southerly wind the remainder of the day. As the ground had dryed a good deal I set the plows (tho’ it was not in such order as I could wish) to work in the field they were driven from by the rain on Thursday last and the Hooes also in the piece adjoining. Rid to Muddy hole & Neck Plantations. After breakfast Mr. Carter, Wife & Child—Mr. Lewis & his wife, Mr. Craik & the youngest Doctr. Jenifer went away. Soon after which a Mr. Duchi a french Gentleman recommended by the Marquis de la Fayette to me, came in.